DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/18/2020 has been entered. Claims 1,12 and 20 have been amended. No Claim has been canceled. No New Claim has been added. Claims 1-20 are still pending in this application, with claims 1,12 and 20 being independent.

Response to Arguments
1.	Applicant's arguments filed on 11/18/2020 on page 11
of applicant's remark regarding Claims 1,12 and 20, the applicant argues that Fu does not disclose a machine learning model trained to predict a channel quality class from a set of channel quality classes. The applicant further argues that a motivation and a suggestion behind the combination of FU and Thakolsri has not been explained 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Fu discloses a machine learning model which uses buffer status metric (i.e. performance of the application) and radio quality metric as input to determine the buffer status action with a specific label. A label represents the result (i.e. quality) which can be achieved by using a specific action. The examiner here interprets the label as a quality classification parameter where for every calculation, the machine learning model outputs a label (i.e. quality which can be achieved) with specific action from the set of labels (Fu Para[0181,0192-202,0206-213]). The applicant here also fails to provide specific information on channel quality class and patentably distinguish it from the labels disclosed by Fu.
Thakolsri discloses that when channel quality is poor, the user doesn’t get any more network resources but if the channel quality is good then it gets higher priority for network resource. Thus, the optimizer of Thakolsri provides resources based on the channel quality (Thakolsri 
The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-11 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 13-19 are rejected based upon same motivation and rationale used for claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3,11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (US 2018/0367844 A1, hereinafter referred to as “Fu”) in view of THAKOLSRI et al. (US 2010/0097932 A1, hereinafter referred to as “Thakolsri”).

Regarding claims 1,12 and 20, Fu discloses a method comprising: obtaining, by a computer device associated with a base station (Fu Fig.24 Ref:4 A network node (i.e. base station)), one or more radio signal quality parameter values (Fu Para[0085,0092] The radio base station or eNB determines signal strength (i.e. radio quality parameter) of the radio channel carrying video packets of the user device) for a user equipment (UE) device (Fu Fig.24 Ref:300 A user device (i.e. UE)) via an interface of the base station that wirelessly communicates with the UE device (Fu Fig.24 Ref:1 The base station and the user device in a wireless communication system); 


obtaining, by the computer device, one or more application performance parameter values from the UE device (Fu Para[0081-86] The user device determines necessary metrics (i.e. buffer status metric, delay metric, throughput metric) used in the buffer control model. Para[0092] The user device transmits the metrics (i.e. application performance parameter) to the external device (i.e. base station)) where the buffer control model is implemented); 
determining, by the computer device, a channel quality class (Fu Fig.15 Para[0193-202] The label for buffer status actions (i.e. channel quality class)) associated with the UE device based on the obtained one or more radio signal quality parameter values and the obtained one or more application performance parameter values using a machine learning model trained to predict the channel quality class from a set of channel quality classes (Fu Fig.2,4 Para[0081-0093] The buffer status metric and radio quality metric are fed into the buffer control model at the user device or base station to determine the buffer status action with corresponding label. Para[0011,0180-181] The buffer control model is a machine learning model which has labels 0 and 1 (i.e. set of channel quality classes)).
Fu does not explicitly disclose identifying, by the computer device, an application data stream associated with the UE device; selecting, by the computer device, an application bandwidth for the application data stream based on the determined channel quality class; and sending, by the computer device, application data associated with the application data stream to the UE device based on the selected application bandwidth.
However, Thakolsri from the same field of invention discloses identifying, by the computer device (Thakolsri Para[0098] Note the apparatus is a computer (i.e. computer device) which can be a router (i.e. base station)), an application data stream associated with the UE device (Thakolsri Fig.2 Para[0062] Note the video contents (i.e. application data stream) is considered for the resource allocation); 
selecting, by the computer device, an application bandwidth for the application data stream based on the determined channel quality class (Thakolsri Fig.2 Para[0064-66,0087] Note the resources allocated to a UE (i.e. bandwidth) is determined based on the channel quality condition where very good channel quality (i.e. class) means higher priority for higher resource allocation); and 
sending, by the computer device, application data associated with the application data stream to the UE device based on the selected application bandwidth (Thakolsri Fig.1 Para[0048,0076] Note the base station (i.e. router) sends packets to the UE using the resources allocated to the UE based on the optimization function). 
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a video playback buffer in a user device disclosed by Fu and the method for allocating network rates  disclosed by Thakolsri with a motivation to make this modification to be used to avoid noticeable quality fluctuations (Thakolsri, [0008]).




Specifically for claim 12, Fu discloses a base station device that includes a processor (Fu Fig.18 Ref:122,121 Para[0258] A processor and memory in the device).
Regarding claims 2 and 13, Fu in view of Thakolsri discloses the method and the base station device as explained above. Fu further discloses wherein the one or more radio signal quality parameter values include at least one of: a channel quality indicator value; a signal to noise ratio value; a block error rate value; a received signal strength indication value; a reference signal received quality value; a reference signal received power value; or a throughput value (Fu Para[0063,0238] Note the RSRP or RSRQ represents signal quality).
Regarding claims 3 and 14, Fu in view of Thakolsri discloses the method and the base station device as explained above. Fu further discloses wherein obtaining the one or more application performance parameter values from the UE device includes: obtaining the one or more application performance parameter values from a video playing application running on the UE device (Fu Para[0276] A video player (i.e. application) application running on the user device for which the buffer control model is being used).
Regarding claim 11, Fu in view of Thakolsri discloses the method and the base station device as explained above. Thakolsri further discloses wherein selecting the application bandwidth for the application data stream based on the determined channel quality class includes: selecting at least one of a resolution, bandwidth, or encoding quality for a video stream associated with the application data stream (Thakolsri Para[0062] Note the resources allocated to the UE for its application by the allocation utility function is considered as allocated bandwidth).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a video playback buffer in a user device disclosed by Fu and the method for allocating network rates  disclosed by Thakolsri with a motivation to make this modification to be used to avoid noticeable quality fluctuations (Thakolsri, [0008]).



Claims 4-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Thakolsri and further in view of GRINSHPUN et al. (US 2016/0226703 A1, hereinafter “Grinshpun”).
	
Regarding claims 4 and 15, Fu in view of Thakolsri discloses the method and the base station device as explained above for Claim 1. Fu in view of Thakolsri does not explicitly disclose wherein the one or more application performance parameters include at least one of: a time to video start value; a rebuffering time value; an average bit rate value; a maximum bit rate value; a playback error rate value; a video latency value; or a lag ratio value.
However, Grinshpun from a similar field of invention discloses wherein the one or more application performance parameters include at least one of: a time to video start value; a rebuffering time value; an average bit rate value; a maximum bit rate value; a playback error rate value; a video latency value; or a lag ratio value (Grinshpun Para[0186-188] Note the context aware scheduler is using a resource allocation schema that fulfill delay requirements (i.e. latency) that means that the scheduler is monitoring the delay experienced by the application of the UE).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a video playback buffer in a user device disclosed by Fu and the method for allocating network rates  disclosed by Thakolsri and the method for controlling an operation of an application disclosed by Grinshpun with a motivation to make this modification to be used improve end user quality of experience for specific mobile application by having the eNB be aware of the application type (Grinshpun, [0020]).

Regarding claims 5 and 16, Fu in view of Thakolsri discloses the method and the base station device as explained above for Claim 1. Fu in view of Thakolsri does not explicitly disclose selecting the machine learning model from a plurality of machine learning models based on a performance metric, associated with the plurality of machine learning models, with respect to determining channel quality classes for UE devices.

However, Grinshpun from a similar field of invention discloses selecting the machine learning model from a plurality of machine learning models based on a performance metric, associated with the plurality of machine learning models, with respect to determining channel quality classes for UE devices (Grinshpun Fig.6 Ref:S650 Para[0135] Note the determined statistical vectors of metrics with bearer conditions. Para[0142] Note the scheduler receives bearer classification depending on the bearer conditions).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a video playback buffer in a user device disclosed by Fu and the method for allocating network rates  disclosed by Thakolsri and the method for controlling an operation of an application disclosed by Grinshpun with a motivation to make this modification to be used improve end user quality of experience for specific mobile application by having the eNB be aware of the application type (Grinshpun, [0020]).


Regarding claims 6 and 17, Fu in view of Thakolsri discloses the method and the base station device as explained above for Claim 1. Fu in view of Thakolsri does not explicitly disclose wherein the one or more radio signal quality parameter values include a time series of radio signal quality parameter values, and wherein determining the channel quality class associated with the UE device based on the obtained one or more radio signal quality parameter values using a machine learning model includes: predicting the channel quality class based on the time series of radio signal quality parameter values.
However, Grinshpun from a similar field of invention discloses wherein the one or more radio signal quality parameter values include a time series of radio signal quality parameter values (Grinshpun Para[0121-122] Note the bearer channel conditions data collected), and wherein determining the channel quality class associated with the UE device based on the obtained one or more radio signal quality parameter values using a machine learning model includes: predicting the channel quality class based on the time series of radio signal quality parameter values (Grinshpun Para[0148] Note the CTM determines possible (i.e. predict) bearer conditions class).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a video playback buffer in a user device disclosed by Fu and the method for allocating network rates  disclosed by Thakolsri and the method for controlling an operation of an application disclosed by Grinshpun with a motivation to make this modification to be used improve end user quality of experience for specific mobile application by having the eNB be aware of the application type (Grinshpun, [0020]).

Regarding claims 7 and 18, Fu in view of Thakolsri discloses the method and the base station device as explained above for Claim 1. Fu in view of Thakolsri does not explicitly disclose obtaining a time series of application performance parameter values associated with the UE device; and wherein predicting the channel quality class based on the time series of radio signal quality 
However, Grinshpun from a similar field of invention discloses obtaining a time series of application performance parameter values associated with the UE device (Grinshpun Fig.6 Ref:S620 Para[0135] Note the vector statistics (i.e. time series)); and wherein predicting the channel quality class based on the time series of radio signal quality parameter values is further based on the obtained time series of application performance parameter values (Grinshpun Para[0148] Note the CTM determines possible (i.e. predict) bearer conditions class).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a video playback buffer in a user device disclosed by Fu and the method for allocating network rates  disclosed by Thakolsri and the method for controlling an operation of an application disclosed by Grinshpun with a motivation to make this modification to be used improve end user quality of experience for specific mobile application Grinshpun, [0020]).



Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Thakolsri, Grinshpun and further in view of Yu et al. (US 2016/0140956A1, hereinafter “Yu”).

Regarding claims 8 and 19, Fu in view of Thakolsri and Grinshpun discloses the method and the base station device as explained above for Claim 1. Fu in view of Thakolsri and Grinshpun does not explicitly disclose wherein the machine learning model includes a recurrent neural network.
However, Yu from a similar field of invention discloses wherein the machine learning model includes a recurrent neural network (Yu Fig.2 Ref:110 Para[0024] Note the sequence recognizer contains a recurrent neural network).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fu and the method for allocating network rates  disclosed by Thakolsri and the method for controlling an operation of an application disclosed by Grinshpun and the method for prediction based sequence recognition disclosed by Yu with a motivation to make this modification to be used output a prediction output based on the set of observed features (Yu, [0005]).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Thakolsri and further in view of Bengtsson et al. (US 6347217B1, hereinafter “Bengtsson”).

Regarding claim 9, Fu in view of Thakolsri discloses the method and the base station device as explained above for Claim 1. Fu in view of Thakolsri does not explicitly disclose further comprising: obtaining location information associated with the UE device; and wherein determining the channel quality class associated with the UE device using 
However, Bengtsson from a similar field of invention discloses further comprising: obtaining location information associated with the UE device; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained location information (Bengtsson Fig.6 Col:6 Lines:11-21 Note the frame error rate in the cell is stored together with the location in the cell).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a video playback buffer in a user device disclosed by Fu and the method for allocating network rates  disclosed by Thakolsri and the method for link quality reporting based on frame erasure rate disclosed by Bengtsson with a motivation to make this modification to be used provide link quality measurements for accurately estimating the perceived signal quality in the system (Bengtsson, [Col:2 Lines:10-21).


Regarding claim 10, Fu in view of Thakolsri discloses the method and the base station device as explained above for Claim 1. Fu in view of Thakolsri does not explicitly disclose further comprising: determining, based on the obtained location information, that channel quality class information for a location associated with the UE device has not been determined; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained location information includes: using a machine learning model trained based on data that associates channel quality classes with particular locations to determine the channel quality class for the location associated with the UE device.
However, Bengtsson from a similar field of invention discloses further comprising: determining, based on the obtained location information, that channel quality class information for a location associated with the UE device has not been determined; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained (Bengtsson Fig.6 Col:6 Lines:11-21 Note the frame error rate in the cell is stored with together with the location in the cell which can be used to train the machine learning model for channel quality classification).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a video playback buffer in a user device disclosed by Fu and the method for allocating network rates  disclosed by Thakolsri and the method for link quality reporting based on frame erasure rate disclosed by Bengtsson with a motivation to make this modification to be used provide link quality measurements for accurately estimating the perceived signal quality in the system (Bengtsson, [Col:2 Lines:10-21).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, .

Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0334794 to Halepovic (Fig.2B and associated paragraphs).
2.	U.S. Patent Application Publication No. 2019/0253902 to Dhanapal (Fig.6 and associated paragraphs).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information 






/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415